AO 93 (rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

 

A SEARCH WARRANT FOR THE RESIDENCE LOCATED fe

AT: Case No. | q aa ‘) s']

N5640 STATE HIGHWAY 76, FIRST FLOOR UNIT, ALSO
REFERRED TO AS APT #1, SHIOCTON, W1 54170

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person

or property located in the Eastern District of Wisconsin:

See Attachment A, incorporated herein.

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described

above and that such search wiil reveal:

See Attachment B, incorporated herein.

YOU ARE COMMANDED to execute this warrant ON OR BEFORE Noventbo) 3O, DOL _ (not to exceed 14 days)
in the daytime between 6:00 a.m. and 10:00 p.m. CJ at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the

property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required
by law and promptly return this warrant and inventory to United States Magistrate Judge James R Sickel.

C) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

for days (not to exceed 30) C1 until, the facts justifying, the later specific date of
Date and time issued: | iS | 1G FSO ho
\ tet Judge af”
City and State: Green Bay, Wisconsin James R Sickel, United States Magistrate Judge

 

 

Case 1:19-mj-00757-JRS_ Filed LEpOH em Pageie SP BliciG QGigenent 2
AO 93 (mod. 5/14) Search and Seizure Warrant
 

RETURN

 

  
        
    
   

Case No.

19-—M- 757

 

Date and time Warrant executed Copy of warrant and inventory left with:

November 19, 2019 Jerad Walker at N5640 State Highway 76,
~10:10 AM Shiocton, WI 54170

_—

  

 

Inventory made in the presence of

Michael Radens, Special Agent, Homeland Security Investigations (HSI)

—— ee E—————————————————————————————————  ——————————— ————————————— ————————

 

 

Inventory of person or property taken and name of any person(s) seized:

See attached Search Warrant Inventory (6 items seized).

 

 

 

 

CERTIFICATION

 

I swear under penalty of perjury that this inventory is correct and was returned along with the original warrant to the designated judge.

Date: // foe ft 7 YL 7
‘ xecuting officer's signature)
Subscribed;-sworn to, and returned before me thi
I (Printed name and title)
butt i\ low | 9

oT or Magistrate Judge) "71 (Date) \ y” *&
7] Case 1:19-mj-00757-JRS Filed 11/20/19 Page 2 of 3 Document 2

  
 

Law Vb cme AS bosxAat Las pepo

 

 

 
 

Position/Box.:

Ness eae
Subject Name: Je Cra d Wael Ker Date: ui | Le | \
Subject Address: N 5 S@40 Stile Hh \wweuy Te Floor/Room No.

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspector(s):_ Try" oe es wi shire! Case No. Z7 7 © 7 7O “Pm n/
Sate: Cabinet: Credenza: Desk: Drawer:
Shelf: Table: Wall: sheer:
QUANTITY DESCRIPTION OF ITEMS fe HA
Moe: Z Us fF 4 a by GSO SIZE 6 VbO2Z. IBIF YHTIE with 7 Zeantedol pits
me / \Green Doth - Y¥é52 3200 215) 3341 >D

 

wk L GreeRi PF SF Car) 5106 2000 ZL? 290% D
yb / Cnitt- Card Slll 2400 UG 257% V
LG. 2 Zlikee Lacks Fzawadol cw) S
6 / Tosh: be Chrome! ne K 5) KXxx¥ 3IOt Se LB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTION OF COPIES: White-U.S. Magistrate (Return with Warrant)
Yellow-/nspector (Attach to PS Form 714) / j
Pink- Subject Searched {
Green-Evidence Conirol Officer (Attach to PS Form 714) Page of pages

PS Form 6164, October (Bee 1:19-mj-00757-JRS Filed 11/20/19 Page 3 of 3 Document 2
